Citation Nr: 1340551	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and manic depression; and if so, whether service connection is warranted. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Appellant served in the Army National Guard of Tennessee in active duty for training (ACDUTRA) from November 1974 to March 1975.  He had no periods of active duty service for VA purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Appellant's claim.

The Board notes that in a rating decision issued in January 1977, the RO denied entitlement to service connection for a nervous condition.  The Appellant did not file an appeal, thereby making the decision final.  Final decisions may be reopened by submitting new and material evidence.  38 U.S.C.A. § 5108.  In April 1983, the Appellant sought to reopen his claim, which was denied in a July 1983 decision.  The Appellant did not file an appeal, making this decision final as well.  In August 2009, the Appellant filed a claim seeking service connection for manic depression.  The RO did not treat this as a petition to reopen the previously denied claim, but rather treated it as a new claim.  The Board finds that the Appellant's current claim for manic depression, recharacterized in the May 2011 statement of the case as an acquired psychiatric condition, is the same as his claim for a nervous condition that was previously adjudicated in January 1977.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Before reaching the merits of the Appellant's psychiatric claim, the Board must rule on the matter of reopening the claim. That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Appellant's service consisted solely of active duty for training.

2.  The claim of entitlement to service connection for a nervous condition was originally denied in January 1977.  A July 1983 decision declined to reopen the claim.  The Appellant did not appeal either determination.

3.  Evidence submitted since the July 1983 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

4.  The evidence of record does not show that that the Appellant had a hearing loss disability that was incurred or aggravated while performing active duty for training.

5.  The preponderance of the evidence is against finding that the Appellant has a bilateral knee condition that was incurred in or aggravated by his period of active duty for training. 






CONCLUSIONS OF LAW

1.  The January 1977 rating decision which denied service connection for a nervous condition and the July 1983 decision denying the petition to reopen the claim both became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the last final denial in July 1983, in connection with the Appellant's request to reopen a claim of service connection for an acquired psychiatric disorder, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

4.  The criteria for entitlement to service connection for a bilateral knee condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a September 2009 letter to the Appellant. 

The duty to assist has also been satisfied.  The Appellant's service treatment records, and VA and private medical records are in the claims file and were reviewed by both the RO and Board in connection with his claim.  The Appellant has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable nature of the Board's decision to reopen the claim of service connection for a psychiatric disorder, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Appellant has not been afforded VA examinations for his claims seeking service connection for bilateral hearing loss and a bilateral knee condition.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Appellant's claims for service connection for hearing loss and bilateral knee condition, the Board finds that the standards of McLendon are not met in this case.  As discussed in detail below, the evidence of record fails to show that the Appellant was ever diagnosed or suffered from symptoms of bilateral hearing loss or that an event, injury or disease related to the Appellant's knees occurred during his period of ACDUTRA service.  Thus, the Board finds that a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Claim to Reopen

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The credibility of the new evidence is presumed for purposes of determining whether the evidence constitutes new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

The Appellant's claim for service connection for a nervous condition was initially denied in a January 1977 rating decision.  The RO found that although there was a medical record indicating the Appellant sought treatment from a psychiatrist before discharge, there was no diagnosed disability.  The Appellant did not appeal the decision.  Consequently, the rating decision became final.  38 U.S.C.A. § 7105. 

In a July 1983 decision, the RO denied the Appellant's petition to reopen the claim.  The RO found that new and material evidence had not been received.  The Appellant did not appeal the decision and it became final.   38 U.S.C.A. § 7105.

The Appellant filed his present claim in August 2009.  Additional evidence associated with the claims file since the prior final denial in July 1983 includes VA treatment records from the VA outpatient clinic in Knoxville, Tennessee dated from June 2009 to June 2011.  In particular, a treatment record dated June 2011 indicates the Appellant was diagnosed with two psychiatric disorders, namely major depressive disorder and posttraumatic stress disorder (PTSD).

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material in that it indicates that the Appellant currently has two medically-diagnosed psychiatric conditions, namely PTSD and major depressive disorder.  As noted, in January 1977 the RO found that the Appellant did not have any currently diagnosed disability.  In light of the above, the Board finds that the evidence received in conjunction with the Appellant's request to reopen his previously disallowed claim is both new and material in that it relates to unestablished facts necessary to substantiate his claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Appellant's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.

III.  Hearing Loss

The Appellant seeks service connection for bilateral hearing loss claimed as the result of exposure to artillery fire while in the Tennessee Army National Guard.  Although he is competent to report that he was exposed to loud noises in service, there is no evidence that he experienced any hearing disability within the meaning of 38 C.F.R. § 3.385 during or after his period of ACDUTRA service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), injury incurred or aggravated while performing inactive duty for training (INACDUTRA), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Moreover, although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Thus, for such diseases, the evidence must show that the Appellant's hearing loss was incurred in or aggravated while performing ACDUTRA or was due to an injury incurred or aggravated by INACDUTRA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Appellant served a period of active duty for training (ACDUTRA) as listed in the Introduction section above.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id. 

The Appellant's personnel records reflect that his only relevant service outside of the Tennessee Army National Guard is a period of ACDUTRA from November 1974 to March 1975.  

In his claim received in August 2009, the Appellant did not state when or under what circumstances his hearing loss began.  In a notice of disagreement filed in January 2010, the Appellant stated his hearing loss was due to years of exposure to artillery fire.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The evidence of record does not show any complaints of, treatment for or examination findings consistent with a diagnosis of hearing loss either during or anytime after the Appellant's period of ACDUTRA.  The Appellant's enlistment audiological examination in November 1974 does not support a finding of hearing loss.  The Appellant did not note any problems related to hearing in his report of medical history in November 1974, and there are no service treatment records in the Appellant's file indicating complaints of or treatment for hearing loss.  While the Appellant's  separation examination for his period of ACDUTRA is not in his file, an audiological examination conducted in October 1988 prior to his re-enlistment in the Tennessee Army National Guard also includes results that would not support a finding of hearing loss.  

While the Appellant is certainly competent to report symptoms of hearing loss, the record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Appellant currently has hearing loss.  There is no record of him ever seeking treatment or complaining of hearing loss in any of the VA or service treatment records in his file.  

Given the foregoing, the benefit of the doubt rule is inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence weighs against the Appellant's claim.  A diagnosis of bilateral hearing loss is not shown during the Appellant's period of ACDUTRA or at any time thereafter.  In order for any in-service acoustic trauma to serve as a basis for a claim of service connection, the Appellant would need to have current hearing disability at the level specified in 38 C.F.R. § 3.385.  In the absence of any objective evidence of left or right ear hearing loss, entitlement to service connection is not warranted.  The appeal is denied. 

IV.  Bilateral Knee Disability

The Appellant claimed in his January 2010 notice of disagreement that he injured his knees following an accident during "summer camp" in which a snake fell into a Jeep and the driver ran off the road and wrecked the vehicle.  However, the Appellant does not relate his bilateral knee disorder to his period of ACDUTRA and has provided no detail as to precise circumstances that led to the knee injury.

The Board finds that the preponderance of the evidence weighs against a finding that the Appellant sustained a bilateral knee injury or disease during ACDUTRA.  On the August 2009 application for compensation and pension form, the Appellant did not provide any time frame as to when he sustained the claimed knee disorder.  His claims file does not include any service records verifying the automobile accident.  The Appellant has not provided any other information to corroborate his accounts, such as statements from fellow servicemembers attesting to the event related in his notice of disagreement.

At the time of the Appellant's November 1974 enlistment examination, normal findings were reported for lower extremities.  The Appellant was noted to have a scar on the right knee, but he has not alleged experiencing any symptoms related to his right knee scar in service.  On the November 1974 enlistment report of medical history, the Appellant checked the "no" box when asked if he was having or had had a "trick" or locked knee.  The same answer was given in response to a question on whether he had a bone, joint or other deformity.  The examiner noted the Appellant's right knee laceration and that there were no sequellae.  A separation examination for the Appellant's period of ACDUTRA service is not in his file.  In his report of medical history in October 1988, the Appellant also reported undergoing knee surgery at age 14, and also denied having a "trick" or locked knee or a bone, joint or other deformity.  An October 1988 enlistment examination also showed normal findings for lower extremities.  The Appellant's available service treatment records do not show complaints, treatment or diagnosis of any knee condition during his period of ACDUTRA.  

A November 2009 VA treatment record reflects that the Appellant complained of bilateral knee pain.  The record shows that an examination was conducted and the examiner reported no deformity, no loss of range of motion and no swelling.  X-rays taken in November 2009 showed mild to moderate medial and mild anterior compartment osteoarthritis in the right knee and minimal/early degenerative marginal osteophyte formation in the left knee without current evidence of significant arthritic narrowing involving any of its three joint compartments.  The VA treatment records do not indicate the onset of the Appellant's knee condition. 

The Board acknowledges that the Appellant is competent to report that he currently experiences knee pain and has experienced such pain since his period of service in the Army National Guard of Tennessee.  However, there is no competent and credible evidence of record showing that the Appellant experienced an event, injury or disease during ACDUTRA service or that any such injury is related to his present bilateral knee condition.  While the Appellant relates a Jeep accident in his January 2010 notice of disagreement that he maintains is the cause of his present knee condition, he never states when the event occurred.  There is no other evidence supporting or verifying his statements.

In sum, the preponderance of the evidence weighs against a finding that any claimed bilateral knee disorder/disability is related to the Appellant's period of ACDUTRA service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDERS

1.  As new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is granted.

2.  Entitlement to service connection for bilateral hearing loss is denied.

3.  Service connection for a bilateral knee condition is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Appellant's claim seeking service connection for an acquired psychiatric condition.  

The Appellant claims that he now suffers from psychiatric disorders, namely PTSD and major depressive disorder, and he believes the conditions were incurred during his period of ACDUTRA service.  Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant served, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304.

In his January 2010 notice of disagreement, the Appellant describes two incidents in which he witnessed fellow servicemen injure themselves during artillery training.  Further development is necessary to obtain the Appellant's service personnel records during this period of ACDUTRA in order to verify his claimed stressors.  

The Appellant's service treatment records also include a letter from a private psychiatrist dated in December 1976 which states the Appellant sought out treatment in February 1975 during a period of absence without leave (AWOL) from ACDUTRA for symptoms that included anxiety, insomnia, panic attacks and nightmares concerning war and shooting.  Further development is needed to obtain the Appellant's service personnel records to verify the precise dates in which he was AWOL to confirm whether the he indeed sought psychiatric treatment during his period of ACDUTRA.  If found, these records will assist the Board in deciding the Appellant's appeal of this case.  

VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

The Appellant's VA treatment records show that he is presently diagnosed with major depressive disorder and PTSD.  Thus, the evidence presently of record, which includes evidence of a current diagnosis of two psychiatric conditions, in-service symptoms as reflected by the December 1976 letter from the Appellant's private psychiatrist, and an indication that the current diagnoses may be associated with the Appellant's service, is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the last VA outpatient treatment records associated with the claims folder are dated in June 2011 from the Knoxville Home VA Medical Center (VAMC). Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records from the Knoxville VAMC for the period from June 2011 through the present.  A response, negative or positive, should be associated with the claims file.  

2.  Obtain any outstanding service personnel records related to the Appellant's period of ACDUTRA from November 1974 to March 1975.  In particular, the RO should conduct the appropriate development to verify the Appellant's claimed PTSD stressor of having witnessed two fellow service members injured on separate occasions during ACDUTRA.  The RO should also verify the precise dates in which the Appellant was absent without leave (AWOL) during this period.  The record notes that the Appellant went AWOL sometime during his ninth week of ACDUTRA and did not return for three weeks.  Precise dates are required to properly adjudicate the Appellant's claim.

3.  After completion of the above development, schedule the Appellant for an appropriate VA examination in order to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should first determine whether the Appellant currently has an acquired psychiatric disorder, to include PTSD.  If the Appellant is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis. 

If the Appellant is diagnosed with an acquired psychiatric disorder in addition to, or other than, PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed acquired psychiatric disorder was incurred or aggravated during the period of ACDUTRA training between November 1974 and March 1975, or is otherwise related to this period of service.  The examiner should also state whether a psychiatric disorder was incurred during a period in which the appellant was absent without leave.  

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  A discussion of the medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Notify the Appellant that it is his responsibility to report for any scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Appellant does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  Please note that in correspondence received by the Board in August 2012, the Appellant stated that he was homeless and living in his car.

5.  Following completion of the above, readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Appellant and his representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


